DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquale (U.S. Patent Application Publication No. 2018/0079614).
	With respect to Claim 1, Pasquale, Figures 1-9, teaches a splicing assembly comprising:
a first web support surface 106,108,110,112 configured to support a traveling web 102 thereon; 
a second web support surface 133 configured to support a replacement web 132 thereon; 
a first web end sensor 320; 
a web joiner 100; and 
a controller 310 configured to:
determine, via the first web end sensor 320, a position of a trailing end of the traveling web;	
in response to determining the position of the trailing end, cause a leading end 135 of the replacement web to be positioned adjacently to the trailing end 162; and 
control the web joiner 100 to create a joint coupling the trailing end 162 to the leading end 137.  
With respect to Claim 2, Pasquale further teaches wherein the web joiner 100 comprises a splice fastener applicator 104 ; and wherein the controller 310 , in being configured to control the web joiner 100, is configured to apply a splice fastener 137 to the trailing end 162 and to the leading end 135 while the traveling and replacement webs are traveling in a machine direction.  
With respect to Claim 3, Pasquale further teaches wherein the controller 310, in being configured to control the web joiner 100 to create the joint, is configured to control the web joiner to create a butt joint between the trailing end 162 and the leading end 135.  
With respect to Claim 4, Pasquale further teaches wherein the controller 310, in being configured to control the web joiner 100 to create the joint, is configured to control the web joiner to create a lap joint between the trailing end 162 and the leading end 135.  
With respect to Claim 5, Pasquale further teaches wherein the controller is further configured to: accelerate a speed of the replacement web from an initial speed to a second speed, the second speed faster than a traveling speed of the traveling web; and decelerate the second speed to a speed matching the traveling speed of the traveling web.  
With respect to Claim 6, Pasquale further teaches wherein the splice fastener 137 comprises tape.  
With respect to Claim 9, Pasquale further teaches wherein the first web end sensor comprises an optical camera.  See Paragraph [0058], line 7.
	With respect to Claims 10-14, the method described in these claims would inherently result from the use of the spicing assembly of Pasquale as advanced above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale (U.S. Patent Application Publication No. 2018/0079614).
With respect to Claim 15, Pasquale, Figures 1-9, teaches a splicing system comprising:
a first splicing assembly comprising:
first 106,108,110,112 and second 133 support surfaces configured to support respective first and second material webs thereon; a fastener applicator 100 configured to apply a first fastener 137 to the first 135 and second 162 material webs; 
a web edge detection system 320; 
a receiving system configured to receive the first and second material webs; and 
a controller 310 configured to:
determine, via the web edge detection system, a position of a trailing end of the first material web; 
cause a leading end of the second material web to be positioned adjacently to the determined trailing end position of the first material web; 
control the fastener applicator of the first splicing assembly to couple the trailing end of the first material web 135 to the leading end of the second material web 162 via the first fastener 137;	
supply the joined first and second material webs and the joined third and fourth material webs to the receiving system. 
Pasquale teaches all the elements of the splicing assembly except for 
a second splicing assembly comprising:
third and fourth support surfaces configured to support respective third and fourth material webs thereon; 
a fastener applicator configured to apply a second fastener to the third and fourth material webs; 
determine, via the web edge detection system, a position of a trailing end of the third material web; 
cause a leading end of the fourth material web to be positioned adjacently to the determined trailing end position of the third material web; 
control the fastener applicator of the first splicing assembly to couple the trailing end of the third material web to the leading end of the fourth material web via the second fastener.
However, it would have been obvious to one of ordinary skill in the art to provide a second assembly since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.	
With respect to Claim 17, Pasquale further teaches wherein the first and second material webs comprise a pulp-based material. 
 	With respect to Claim 19, Pasquale further teaches 19. The splicing system of claim 15, wherein the controller is further programmed to supply the joined first and second material webs to the receiving system at a different speed than the joined third and fourth material webs.  
With respect to Claim 20, Pasquale further teaches wherein the first 137 and second fasteners comprise tape.
	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale (U.S. Patent Application Publication No. 2018/0079614) as applied to Claim(s) 15, 17, and 19-20, and further in view of Ziegenbein (U.S. Patent No. 10,640,928).
	With respect to Claim 18, Pasquale is advanced above.
	Pasquale teaches all the elements of the splicing system except for wherein the third and fourth material webs comprise one of a eucalyptus-based material and a bamboo-based material.
	However, Ziegenbein, Column 4, line 48, and Column 5, line 21 teaches material webs comprise one of a eucalyptus-based material and a bamboo-based material.
	It would have been obvious to one of ordinary skill in the art to provide Pasquale with material webs comprising one of a eucalyptus-based material and a bamboo-based material, as taught by Ziegenbein, because of their high wet tensile strength to dry tensile strength ratio while maintaining dry tensile despite having lower refining energy input to the softwood stream and while maintaining cationic resin addition constant.  See Column 2, lines 37-41.
Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654